Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations the second electrodes are electrically connected to the auxiliary electrode by a plurality of through holes penetrating through the buffer layer, the through holes are distributed and located on a first side and a second side of the active region, and the first side is opposite to the second side. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 2 and 5-12 depend from this claim and are allowable for at least that reason.
Claim 13 recites the limitations an auxiliary electrode disposed on the substrate and entirely overlapped with an active region and a plurality of light-emitting elements respectively electrically connected to the active elements, wherein each of the light-emitting elements includes a first electrode, a second electrode, and a light-emitting layer between the first electrode and the second electrode, wherein each of the second electrodes is electrically connected to the auxiliary electrode. Applicant has disclosed that in paragraphs [0014] and [0026] that by arranging the auxiliary electrode entirely overlapped with the active region, the voltage signal on the second electrode can be assisted by the auxiliary electrode, whereby the problem of IR Drop of the light-emitting element due to the excessive resistance of the second electrode can be improved. The prior art does not teach or disclose these limitations in combination with the other limitations as set forth in the claims. Claims 14-22 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        




/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        09/11/21